IN THE COURT OF APPEALS OF TENNESSEE
                         AT KNOXVILLE
                                                             FILED
                                                              August 19, 1998

                                                             Cecil Crowson, Jr.
                                                             Appe llate Court C lerk


KENNETH RAY MAYFIELD, SR. )                    BRADLEY CIRCUIT
                          )
    Plaintiff/Appellee    )                    NO. 03A01-9803-CV-00112
                          )
v.                        )                    HON. JOHN B. HAGLER, JR.
                          )                    JUDGE
NANCY PRECELLA MAYFIELD, )
                          )
    Defendant/Appellant   )



           ORDER ON PETITION TO REHEAR OR RECONSIDER

      Appellant seeks rehearing or reconsideration of the memorandum opinion

filed by this Court on July 30, 1998, and for cause avers that “no marital

dissolution agreement was ever signed or entered by the parties. The parties

simply appeared before the court and announced an agreement to the court.”

Further, that “wife, nor her counsel, had no time to retract the agreement at that

time, as it was not learned by counsel, until the next day, that the verbal agreement

which Wife stated before the court had actually been coerced by Husband under

duress.”

      The record contains no transcript of the proceedings before the trial judge.

Counsel for appellant provided in his appellate brief the following version of the

events at trial which, for the purpose of considering this petition, we shall adopt

as true:

       “Both parties and their counsel appeared before the Court on the
       morning of September 5, 1997. Counsel for Wife explained to the
       Court they had agreed to a divorce based on stipulated grounds. The
       parties had very few items of personal property and no real property.
       Basically, the agreement granted Wife a divorce on the grounds of
       inappropriate martial [sic] conduct. It further provided Husband
       would pay the parties’ debts, would provide Wife with a vehicle,
      would reimburse a portion of Wife’s attorneys fees and would pay
      rehabilitative alimony for a period of two years. The agreement also
      provided for reasonable step-parent visitation. Counsel for Wife
      announced to the Court that it had been Wife’s intention to non-suit
      her counter-complaint and proceed to defending herself against the
      divorce, on the basis he had no grounds for divorce. The Court
      placed both parties under oath and they agreed this was their
      agreement.”

      Upon reconsideration, we find that Appellant was at all times represented

by able counsel, and that although she may have chosen not to fully apprise him

of the facts, she had ample opportunity to notify him or the trial judge of any

unusual circumstances surrounding the parties’ agreement.1 This she failed to do,

or she has simply changed her mind. The Petition for Rehearing is accordingly

denied with costs assessed to the petitioner.



                                       _______________________________
                                       William H. Inman, Senior Judge
CONCUR:



_______________________________
Herschel P. Franks, Judge



_______________________________
Don T. McMurray, Judge




      1
        Indeed the terms of the agreement as described by the appellant indicate
that she successfully negotiated in her own behalf.
                                        2